Citation Nr: 0839537	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-25 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a headache disorder, 
to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1984 to 
January 1987 and October 1987 to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2005, a 
statement of the case was issued in July 2007, and a 
substantive appeal was received in August 2007.  

In his substantive appeal, the veteran requested a Board 
hearing.  A hearing was scheduled, but the veteran failed to 
report.  Thus, his hearing request is considered withdrawn.  
See 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a July 1995 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence that relates to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for PTSD, and which raises a reasonable 
possibility of substantiating such claim, has been received 
since the July 1995 rating decision.

3.	The competent evidence does not causally relate PTSD to 
active service.

4.  The competent evidence does not causally relate a 
headache disorder to active service, nor is there a 
demonstrated continuity of symptomatology.




CONCLUSIONS OF LAW

1.  The July 1995 rating decision which denied a claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence received subsequent to the July 1995 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2008).

4.  A headache disorder was not incurred in or aggravated by 
active duty service and is not proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated February 
2004, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in February 2004 prior to the initial unfavorable 
decision in May 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, a subsequent August 2008 letter gave notice 
of the types of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
any event, because the claims of entitlement to service 
connection are denied herein, any question as to rating 
percentages and effective dates is moot.

With respect to the new and material claim, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  That 
case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, the notice letters previously discussed 
did not satisfy the requirements under Kent.  However, 
because the instant decision reopens the veteran's service 
connection claim, any deficiency with respect to notice 
regarding new and material evidence is moot.  

Regarding the duty to assist, it is noted that the veteran 
has alleged various in-service stressors.  Specifically, he 
reported that he cleaned bunkers containing dead Iraqis.  He 
also claimed to have seen many dead Iraqi farmers.  He added 
that he was sent to "occupied hostile places," and spoke of 
exposure missiles and air attacks while he was in his tank.  
To the extent that any such stressors would be capable of 
verification, the veteran was sent a PTSD Questionnaire form 
in February 2004.  However, he did not submit the requested 
information and has not otherwise provided details of his 
claimed stressors in response to the various notice letters 
issued by the RO.  In this regard, the Board observes that 
VA's duty to assist is not a one-way street; the veteran also 
has an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Due to 
the lack of cooperation on the part of the veteran with 
respect to the requests for more detailed stressor 
information, the Board finds that no additional development 
is required by VA.  Indeed, given his unresponsiveness, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

New and Material Evidence

A claim of service connection for PTSD was denied by the RO 
in a July 1995 rating decision.  At that time, the evidence 
of record did not demonstrate a confirmed diagnosis of PTSD.  
Additionally, there was inadequate evidence to show that a 
specific stressor had occurred.  The veteran was informed of 
the July 1995 rating decision, and he did not file a notice 
of disagreement to initiate an appeal.  Therefore, the July 
1995 rating decision became final. 38 U.S.C.A. § 7105(c).

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

It appears from the July 2007 statement of the case that the 
RO has reopened the veteran's PTSD claim. However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.

The veteran attempted to reopen his claim for PTSD in January 
2004.  He failed to appear for a March 2004 VA examination 
and neglected to provide the name and address of the Vet 
Center he attended for counseling.  He also failed to submit 
a PTSD Questionnaire.  In the absence of any new and material 
evidence, the RO denied the request to reopen the claim in a 
May 2004 rating decision.  

The applicable regulations provide that "new" evidence is 
defined as evidence not previously submitted to agency 
decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Since the last final July 1995 rating decision, additional 
evidence has been associated with the claims file, including 
July 2006 intake and counseling records from the Vet Center, 
a private facility.  Significantly, the July 2006 records 
indicated that the veteran suffered from PTSD and described 
the veteran's symptoms.  Such records also contained his 
description of in-service stressful events.  

The Board finds that the additional evidence submitted since 
the July 1995 and the May 2004 rating decisions is new and 
material. Such medical evidence is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  Further, the evidence is material because it 
addresses current diagnosis and contains stressor 
allegations, both of which had previously been lacking in 
July 1995, such evidence relates to unestablished facts 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a). Accordingly, the criteria for new and material 
evidence has been satisfied and the claim of entitlement to 
service connection for PTSD is reopened. 38 U.S.C.A. § 5108.

Service Connection - PTSD 

Having reopened the claim of entitlement to service 
connection for PTSD, the Board will now consider the issue on 
the merits.  In this vein, it is noted that the underlying 
service connection issue has already been considered by the 
RO, so that appellate review may commence at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

At the outset, the Board finds that there is no evidence that 
the veteran participated in combat during active service.  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran has 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

The veteran's service personnel records reflect that he 
served during the Gulf War Era and received several medals; 
however, the record does not reflect receipt of any combat 
decorations.  Further, there is nothing in the veteran's 
service medical records to show combat.  The veteran's 
service personnel records do state that he was a tank crewman 
with M Company in Saudi Arabia; however, they show no 
indication of combat.  

As it is not shown that the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The 
veteran has presented no specific information about his 
stressors, and has simply provided a general statement noting 
his stressors as being in a hostile combat zone, exposed to 
missiles, nerve agents, air attacks, and seeing dead Iraqi 
farmers.  

Counseling records from the Vet Center dated July 2006 
reflect an assessment of PTSD.  The counseling records 
indicate that the veteran's PTSD was based on trauma related 
to service during the Gulf War.  However, a diagnosis of PTSD 
is not enough for service connection.  The PTSD must be 
linked to a specific stressor that occurred while in service.  
In this regard, the private post-service treatment records 
contain the veteran's report of having to clean bunkers 
containing dead Iraqis.  He also claimed to have seen many 
dead Iraqi farmers.  He added that he was sent to "occupied 
hostile places," and spoke of exposure missiles and air 
attacks while he was in his tank.  

Although the veteran has relayed the above stressful events, 
such events are found to be vague and general in nature, and 
not verifiable on the facts provided.  Again, the veteran was 
asked to submit more detailed information and was sent a PTSD 
Questionnaire form.  In fact, in his August 2007 appeal form, 
the veteran admitted that he understands that specific 
stressor information, including a PTSD Questionnaire, must be 
provided; however, the veteran did not proceed to provide the 
information. Had he responded with sufficient detail, perhaps 
the evidence would raise a reasonable question about the 
occurrence of a stressor such as to require further 
development.  Here, however, the evidence of record does not 
tend to suggest the occurrence of a verifiable stressor.

In sum, the Board finds that the veteran did not engage in 
combat with the enemy.  Moreover, his alleged in-service 
stressors consist of statements describing general experience 
rather than verifiable incidents, which not been corroborated 
by official records, buddy statements, or any other 
supportive evidence.  He has not furnished sufficient detail 
involving specific incidents, nor has he produced witness 
testimony to corroborate his involvement in combat 
situations.  The veteran's PTSD, first shown many years after 
service, has not been attributed to a verified in-service 
stressor.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).



Service Connection - Headaches 

The issue before the Board involves a claim of entitlement to 
service connection for headaches, as secondary to PTSD.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

In order for the headaches to be service connected secondary 
to PTSD, the PTSD itself must be service connected.  As 
determined in the above section, service connection is not 
warranted for PTSD; therefore, headaches may not be service 
connected secondary to PTSD.  The Board then must turn to 
whether the headaches may be service-connected on a direct 
basis.

The veteran here had two periods of active service.  There 
are no documented complaints or treatment referable to 
headaches with respect to his first tour of duty from 
February 1984 to January 1987.  With respect to this second 
tour of active duty, the service treatment records reflect 
headache complaints on one occasion in December 1987.  The 
headaches were reported in conjunction with a stuffy nose, 
diarrhea, and nausea.  In October 1994, although he did not 
mention headaches, the veteran had sutures removed from the 
top of his head.  The veteran also indicated headaches in the 
December 1994 report of medical history.  There the veteran 
stated that his headaches felt like the pressure of a vice 
and that they recurred about three times per week.  He stated 
that the headaches became more frequent with periods of 
increased stress but were manageable with Tylenol.  It is 
noted, however, that despite the subjective headaches 
complaints raised at that time, objective findings were 
normal at the time of the separation December 1994 separation 
examination.  

Following separation from active service, there is no 
documentation of any treatment referable to headaches.  
Moreover, the veteran failed to appear at a March 2004 VA 
neurological examination.  

Based on the foregoing, the evidence is not found to 
demonstrate a chronic headache disorder during active 
service.  Rather, in light of the normal objective findings 
upon separation, and the complete absence of post-service 
treatment, it appears that the in-service complaints 
represented an acute and transitory condition that resolved 
without chronic residuals prior to separation.  Indeed, based 
on the evidence of record, there is no objective 
demonstration of a current headache disability.  Without such 
a demonstration, the claim must fail.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

After reviewing the totality of the evidence, the Board is 
compelled to conclude that the preponderance of the evidence 
is against this claim. The benefit-of-the-doubt doctrine 
therefore does not apply, and the claim for service 
connection for headaches must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the claim is allowed.

Service connection for PTSD is denied.

Service connection for a headache disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


